Title: From John Adams to United States House of Representatives, 3 June 1797
From: Adams, John
To: United States House of Representatives


				
					Mr. Speaker, and Gentlemen of the House of Representatives:
					United States, June 3, 1797.
				
				I receive with great satisfaction your candid approbation of the convention of Congress; and thank you for your assurances that the interesting subjects recommended to your consideration shall receive the attention which their importance demands; and that your co-operation may be expected in those measures which may appear necessary for our security or peace.The declaration of the Representatives of this nation of their satisfaction at my promotion to the first office in the Government, and of their confidence in my sincere endeavors to discharge the various duties of it, with advantage to our common country, have excited my most grateful sensibility.I pray you, gentlemen, to believe, and to communicate such assurance to our constituents, that no event which I can foresee to be attainable by any exertions in the discharge of my duties, can afford me so much cordial satisfaction as to conduct a negotiation with the French Republic, to a removal of prejudices, a correction of errors, a dissipation of umbrages, and accommodation of all differences, and as restoration of harmony and affection, to the mutual satisfaction of both nations. And whenever the legitimate organs of intercourse shall be restored, and the real sentiments of the two Governments can be candidly communicated to each other, although strongly impressed with the necessity of collecting ourselves into a manly posture of defence, I nevertheless entertain an encouraging confidence that a mutual spirit of conciliation, a disposition to compensate injuries, and accommodate each other in all our relations and connections, will produce an agreement to a treaty consistent with the engagements, rights, duties, and honor, of both nations.
				
					John Adams.
				
				
			